Citation Nr: 1235334	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from October 1974 to December 1988.
This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

The Board points out that the issues of entitlement to service connection for bilateral shoulder and low back disabilities were raised by the Veteran.  See April 2008 statement from the Veteran.  These matters are referred to the originating agency for appropriate action.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

The Veteran contends that she has PTSD related to stressors alleged to have occurred during active military service, to include military sexual trauma and the death of another soldier.

A review of the Veteran's service treatment records (STRs) does not show that the Veteran was ever treated for a sexual assault.  A review of her service personnel records (SPRs) shows that she received an Article 15 for writing a bad check during service, but does not reflect that she ever reported any sexual trauma.

In statements made during an April 2007 VA examination and in April 2008, the Veteran's reported in-service stressors, including: (1) being molested during a class in Fort Dix, New Jersey in November 1974; (2) seeing the remains of one of her soldiers on a bus after an explosion the summer of 1984; (3) the break-in of her home in Fort Campbell, Kentucky by her ex-husband during the fall of 1978; (4) a sexual assault in mid-summer 1978 while stationed at Eglin Air Force Base in Florida which she says resulted in the assailant receiving seven years at Leavenworth, Kansas (in March 2010 substantive appeal, she stated that the assault occurred in 1978 or 1979); and (5) being sexually assaulted by two soldiers in Korea in August 1986 or 1987.

In September 2008 and January 2009, the RO requested stressor verification of the 1984 casualty from the United States Armed Service Center for Research of Unit Records (CURR).  However, the casualty could not be verified.  In January 2009, the RO requested verification of the 1978 attempted sexual assault and 1978 break-in, but received no response to their requests.  In addition, in June and August 2009, the RO sent requests to the U.S. Army Crime Records Center in Fort Belvoir, Virginia in an attempt to verify the 1978 sexual assault.

In December 2009, the RO issued a formal finding of lack of information required to corroborate stressors involving the 1978 sexual assault and 1984 death of the soldier.  However, it does not appear that the RO attempted to verify the alleged molestation in November 1974 or sexual assault by two soldiers in Korea in August 1986 or 1987.  In addition, correspondence sent to the U.S. Army Crime Records Center in Fort Belvoir, Virginia, was returned to VA.  In June 2011, the Veteran's representative informed the Board that the U.S. Army Criminal Investigation Command relocated to Quantico, Virginia.  Accordingly, the Board finds that another attempt to secure any incident reports should be made pertaining to the Veteran's sexual assaults, molestation, and break-in of her home during her service.

VA treatment records include reports dated in February 2006 which reflect diagnoses of adjustment disorder with mixed emotions, PTSD, and panic attacks.  At that time, the Veteran denied any undue suffering from her rape experience, but felt significantly changed by the assault.  During a May 2006 visit, she stated that she was hospitalized in a psychiatric ward at Ft. Campbell, Kentucky during her service.  However, it does not appear that these records have been obtained and associated with the claims file.

On VA psychiatric examination in April 2007, the Veteran presented with a history of extensive mental health intervention in 1977 at which time she had extensive problems, including physical abuse and problems with anxiety and nervousness.  She also stated that while stationed in Korea she was raped by two soldiers in 1986, but was reluctant to press charges because she was previously molested by a soldier in class during advanced infantry training who was only given a reprimand.  The Veteran stated that she was afraid that if she tried to press charges she would be accused of instigating her own rape.  She stated that she ended up having a nervous breakdown in 1987 and attempted to cut her wrists as a way of coping with the rape.  It was noted that she received an Article 15 for writing a bad check during service.  The examiner also noted that there was an attempted suicide in 1995 during which the Veteran was hospitalized in a psychiatric unit in Grand Rapids, Michigan.

On review of the claims file and examination of the Veteran, the examiner diagnosed PTSD secondary to military sexual trauma and depression that occurred during service, as well as PTSD that occurred post-service in a motor vehicle accident in 1994.  However, he also noted that there was evidence that she was involved in a motor vehicle accident in 1994 that resulted in a suicide attempt in 1995 with subsequent panic attacks that appeared to be unrelated to her service.

The record includes an April 2008 report from a VA registered nurse which states that the Veteran had been a member of the Mental Health Intensive Case Management (MHICM) program since October 2007 and that much of what she observed in her day-to-day living cycle is a direct result of the "trauma" she suffered during service.

VA treatment records include a May 2008 report that reflects a diagnosis of PTSD, chronic with major depression, recurrent with panic attacks with dissociative amnesia with closed head injury.  A July 2008 report reflects diagnoses of PTSD, military sexual trauma, depression, and dissociative disorder.  A September 2008 report reflects a diagnosis of schizoaffective disorder.
The Veteran submitted the record of an October 2008 private neuropsychological assessment which states that she presented with a long history of PTSD, depression, and suicidality dating back to her service.  In particular, she reported witnessing a friend and fellow soldier's death in a helicopter accident in addition to being raped on two separate occasions and was hospitalized for acute psychosis at Battle Creek.  The neuropsychologist stated that the Veteran appeared to meet the criteria for PTSD, but may need more comprehensive treatment and recommended that she be considered for "status as a victim of MST (military sexual trauma)."

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the April 2007 VA examination report to be inadequate inasmuch as it appears that the April 2007 VA opinion that the Veteran has PTSD secondary to military sexual trauma is largely based on the Veteran's own account of psychiatric treatment during service in 1977 and post-service in 1995.  On review of the claims file, it does not appear that those records have been obtained and associated with the claims file.  Accordingly, the claim must be remanded for an additional examination and opinion after further development of the medical evidence has been accomplished and a complete review of all available STRs and post-service treatment records.

Also, since the Veteran has been diagnosed with several psychiatric disorders including PTSD, the Board has recharacterized the Veteran's claim as entitlement to service connection for psychiatric disability, to include PTSD.  In addition, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

The Board notes that there are no mental health treatment records from Fort Campbell, Kentucky dated in 1977 or Battle Creek, Michigan, associated with the claims file.  On remand, the RO or the Appeals Management Center (AMC) should obtain her available outstanding STRs.

In addition, the Board notes that during the April 2007 VA examination the Veteran reported that she was receiving disability benefits from the Social Security Administration (SSA) for physical and emotional problems.

Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the AMC should thus obtain SSA records.

Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA medical treatment received by the Veteran through March 2008.  However, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The Veteran's available outstanding STRs, to specifically include mental health treatment records from Fort Campbell, Kentucky dated in 1977 and Battle Creek, Michigan, should be obtained and associated with the claims files.  The extent of the efforts to obtain such records should be documented in the claims file.

2.  The RO or the AMC should send another request to the U.S. Army Crime Records Center in an attempt to verify the Veteran's following stressors: (1) sexual molestation during a class at Fort Dix, New Jersey in November 1974; (2) a sexual assault by two soldiers in Korea in 1986; (3) a sexual assault while stationed at Eglin Air Force Base mid-summer 1978 or 1979; and (4) the break-in of her home during the fall of 1978 at Fort Campbell, Kentucky.

3.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's psychiatric disorder, to include all pertinent VA records for the period since March 2008; and any post-service private mental health treatment records.

4.  The RO or the AMC should obtain the Veteran's SSA disability file, to include the medical treatment records on which the SSA decision was based.

5.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to any claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.

The claims files and a copy of any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner.  Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due to the claimed in-service stressors. 

With respect to each additional acquired psychiatric disorder present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service or was caused or permanently worsened by PTSD.

The rationale for all opinions expressed must be provided.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

